DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/14/2022 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1- 5, 10-15, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2019/0164885) in view of Quon (US 2019/0172747) and Emesh (US 2014/0103534).
Regarding claim 1, Yang discloses a method of depositing a film, the method comprising: depositing a ruthenium reflow material (Fig.3, numeral 28; [0051]) in at least one via (22) on a substrate (20), the ruthenium reflow material (28) only lining, not filling, the at least one via (22); and reflowing the ruthenium reflow material by exposing the substrate to an annealing environment ([0058]);  at a temperature in a range of from greater than 300 °C to 1000 °C ([0052]) to fill the at least one via  (22) with the ruthenium reflow material (Fig.4, numeral 28R). 
Yang does not explicitly disclose (1) that the annealing environment comprising one or more of hydrogen molecules, hydrogen ions, and hydrogen radicals; (2) wherein the at least one via has a critical dimension in a range of from 9 nm to 13nm.
Regarding element (1), Quon however discloses that the annealing environment comprising one or more of hydrogen molecules, hydrogen ions, and hydrogen radicals ([0034]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Yang with Quon to have the annealing environment comprising one or more of hydrogen molecules, hydrogen ions, and hydrogen radicals for the purpose of effectively performing reflow of material (Quon, [0034]).
Regarding element (2), Emesh however discloses wherein the at least one via has a critical dimension in a range of from 9 nm to 13nm ([0035]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Yang with Emesh to have at least one via has a critical dimension in a range of from 9 nm to 13nm for the purpose interconnect structure with small critical dimensions (Emesh, [0035]).
Regarding claim 2, Yang discloses wherein the substrate comprises a dielectric material ([0031]).
Regarding claim 3, Yang discloses wherein the substrate (20) comprises a conformal liner (24).
Regarding claim 4, Yang discloses the conformal liner comprises one or more of titanium nitride (TiN), tantalum nitride (TaN), tungsten (W), molybdenum (Mo), and ruthenium (Ru) ([0045]; [0037]).
Regarding claim 5, Yang discloses the conformal liner has a thickness in a range of from 0A to 30A ([0037]).
Regarding claim 10, Yang discloses after exposing the substrate to the annealing environment, the at least one via is filled with the ruthenium reflow material with no void (Fig.4, numeral 28R).
Regarding claim 11, Yang disclose a method for forming conductive structures for a semiconductor device, the method comprising: patterning a dielectric material (Fig.1, numeral 20) to form at least one via (22) in the dielectric material (20); depositing a liner layer (Fig.2, numeral24) on the dielectric material (20) and in the at least one via (22); conformally depositing a ruthenium reflow material  (Fig.3, numeral 28) on the liner layer (24) and in the at least one via (220, the ruthenium reflow (28) material only lining, not filling, the at least one via (22); and reflowing the ruthenium reflow material (28); by exposing the ruthenium reflow material to an annealing environment ([0052]) at a temperature in a range of from greater than 300 °C to 1000 °C  ([0052]) fill the at least one via with the ruthenium reflow material (Fig.4, numeral 28R). 
Yang does not explicitly disclose that (1) the annealing environment comprising one or more of hydrogen molecules, hydrogen ions, and hydrogen radicals; (2) wherein the at least one via has a critical dimension in a range of from 9 nm to 13nm.
Regarding element (1), Quon however discloses that the annealing environment comprising one or more of hydrogen molecules, hydrogen ions, and hydrogen radicals ([0034]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Yang with Quon to have the annealing environment comprising one or more of hydrogen molecules, hydrogen ions, and hydrogen radicals for the purpose of effectively performing reflow of material (Quon, [0034]).
Regarding element (2), Emesh however discloses wherein the at least one via has a critical dimension in a range of from 9 nm to 13nm ([0035]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Yang with Emesh to have at least one via has a critical dimension in a range of from 9 nm to 13nm for the purpose interconnect structure with small critical dimensions (Emesh, [0035]).
Regarding claim 12, Yang discloses the dielectric material comprises one or more of silicon oxide (SiO2) ([0042]; [0033]).  
Regarding claim 13, Yang discloses wherein the liner layer (124)comprises a conformal liner (Fig.2).  
Regarding claim 14, Yang discloses herein the liner layer comprises one or more of titanium nitride (TiN), tantalum nitride (TaN), tungsten (W), molybdenum (Mo), and ruthenium (Ru)  ([0045]; [0037]).
Regarding claim 15, Yang discloses wherein the liner layer has a thickness in a range of from 0A to 30A ([0037]).
Regarding claim 20, Yang discloses after exposing the semiconductor device to the annealing environment, the at least one via is filled with the ruthenium reflow material with no void (Fig.4, numeral 28).
Regarding claim 21, Yang discloses wherein the deposited ruthenium reflow material only lining, not filling, the at least one via, has a thickness in a range of from 10 A to 150 A ([0045; [0047]).
Regarding claim 22, Yang discloses wherein the conformally deposited ruthenium reflow material on the liner layer and in the at least one via only lining, not filling, the at least one via, has a thickness in a range of from 10 A to 150 A ([0045]; [0047]).
Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Quon as applied to claims 1 and 11 above, and further in view of Kazem (US 2019/0115255).
Regarding claims 8 and 18, Yang in view of Quon does not disclose wherein the at least one via has an aspect ratio in a range of from 4:1 to 10:1.
Quon however discloses forming via features with high aspect ratios ([0032]).  And Kazem however discloses wherein the at least one via has an aspect ratio in a range of from 4:1 to 10:1 ([0017]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Yang in view of Quon with Kazem to have the at least one via has an aspect ratio in a range of from 4:1 to 10:1 for the purpose of forming interconnect structures with high aspect ratios.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 8, and 10-15, 18, and 20-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849. The examiner can normally be reached Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIA SLUTSKER/Primary Examiner, Art Unit 2891